Title: To George Washington from Major General Horatio Gates, 13 May 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany 13th May 1777.

Last Night I had the Honour to receive Your Excellencys Letter of the 7th Inst: from Morris Town; Upon my Arrival here, I dispatched without any delay, Your Excellency’s first Letter to General Wayne; he immediately repaired to Albany, and is gone from hence, whether to Morris Town, or Philadelphia, I cannot say, as he did not seem determined.
Major Troup, upon being disappointed in procuring Tents at Fish Kill, acquaints me, he went to Head Quarters to implore Your Excellency’s Aid in that particular, for the Northern Army; He says Your Excellency told him, You should want every Tent upon the Continent for the Armies to the Southward; and that you did not see any Occasion the Northern Army could have for Tents, for, being at a Fixed post, they might Hutt; these, are exactly the Words of Major Troup’s Report. Refusing This Army, what you have not in your power to bestow, is one thing; but saying This Army has not the same Necessities, or does not require the same Comforts, as the Southern Armies, is another; I can assure Your Excellency, that the Service to the Northward, requires Tents as much as any Service I ever saw: And whether it will be Our Fortune to Defeat the Enemy, or theirs to Defeat us, remains to be decided; but in either Case, the ruining the Enemy’s Army, or saving Our Own, may in great Measure depend upon our

being provided with Tents. The Congress, the Common parent of all The American Armies, will, I hope, be induced to Contrive some means, to provide this Army with Tents; And I pray Your Excellency will Join with me, in my Application to them, for an immediate Supply. I am Your Excellencys most Obedient Humble Servant

Horatio Gates

